Judgment reversed upon the law and a new trial granted, costs to abide the event. We think plaintiff did not establish a cause of action in that he failed to prove that the alleged burglary was within the terms of the policy, and *844that but for defendants’ negligence the loss could have been recovered from the insurance company. We further think that plaintiff, failed to show by competent evidence the value of the merchandise lost by the alleged burglary. Kelly, P. J., Jaycox, Young, Kapper and Lazansky, JJ., concur.